 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEREMY J. KELLEY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           CASE NO. 2:12-CR-00180 MCE
12                                Plaintiff,             STIPULATION AND ORDER TO SET
                                                         JUDGMENT AND SENTENCING DATE
13                          v.
                                                         DATE: November 15, 2018
14   MOHAMMAD NAWAZ KHAN, and                            TIME: 10:00 a.m.
     MOHAMMAD ADNAN KHAN,                                COURT: Hon. Morrison C. England, Jr.
15
                                  Defendants.
16
17
18                                              STIPULATION

19          By previous order, this matter was set for a status conference on November 15, 2018. The

20 parties agree and stipulate, and jointly represent to the Court the following:
21          1.      The parties have met and conferred regarding revised loss amounts. The government has

22 provided the defense with revised loss calculations performed by the California Employment
23 Development Department. These calculations consist of approximately 2,200 unemployment and
24 disability claims. The government has also provided to the defense declarations from investigating
25 agents articulating how the revised loss amounts were calculated and how the government has sought to
26 exclude any potential legitimate wages from the loss calculations.
27          2.      The parties believe that they can agree to a reasonable estimate of loss in this case and are

28 negotiating a stipulation to that regard. Defense counsel will need additional time to review the material

      STIPULATION TO CONTINUE STATUS CONFERENCE           1
30
 1 provided by the government with their clients and to discuss a possible agreement as to the loss amount.
 2          3.      The parties believe that it would now be appropriate for the Court to schedule this matter

 3 for a judgment and sentencing hearing, which the parties jointly request be held on January 31, 2019, to
 4 give defense counsel additional time to consult with their clients and the parties time to finalize their
 5 agreement as to the loss amount.
 6          4.      The parties submit that new presentence investigation reports are not necessary for the

 7 Court to exercise its authority in resentencing the defendants. The only change in circumstances since
 8 the initial presentence reports were prepared is the revised loss amount. In determining an appropriate

 9 sentence, the Court can rely upon the original presentence reports, the parties’ filings submitted during
10 the original sentencing, and the parties’ anticipated stipulation to loss in resentencing the defendants.
11 The parties request that the Court find that the information in the record will enable the Court to exercise
12 its sentencing authority, and that new presentence investigation reports are not necessary. See Fed. R.

13 Crim. P. 32(c)(1)(A)(ii).
14          By this stipulation, the parties now move to set this matter for a judgment and sentencing hearing

15 on January 31, 2019.
16
17          IT IS SO STIPULATED.

18
19    Dated: October 4, 2018                                  MCGREGOR W. SCOTT
                                                              United States Attorney
20
21                                                            /s/ JEREMY J. KELLEY
                                                              JEREMY J. KELLEY
22                                                            Assistant United States Attorney
23
24    Dated: October 4, 2018                                  /s/ TIMOTHY E. WARRINER
                                                              TIMOTHY E. WARRINER
25                                                            Counsel for Defendant
                                                              Mohammad Nawaz Khan
26
27    Dated: October 4, 2018                                  /s/ ROBERT M. WILSON
                                                              ROBERT M. WILSON
28                                                            Counsel for Defendant
                                                              Mohammad Adnan Khan

      STIPULATION TO CONTINUE STATUS CONFERENCE           2
30
 1                                                    ORDER

 2          Pursuant to the above stipulation, it is hereby ordered that the judgment and sentencing in this

 3 matter is scheduled for January 31, 2019. The Court finds that information in the record, including the
 4 original presentence reports and parties’ filings, as well as the anticipated stipulation to the loss amount,
 5 enables the Court to meaningfully exercise its sentencing authority under 18 U.S.C. § 3553. As such,
 6 this matter will not be referred to U.S. Probation to conduct an additional presentence investigation
 7 report. See Fed. R. Crim. P. 32(c)(1)(A)(ii). The November 15, 2018, status conference is hereby
 8 VACATED.

 9          IT IS SO ORDERED.

10 Dated: October 11, 2018
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28

      STIPULATION TO CONTINUE STATUS CONFERENCE           3
30
